DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 9/23/21 in response to the Office Action of 6/23/21 are acknowledged and have been entered.
	Claims 1-4, 6, 12, 15-19, 39, 40, and 42 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1-4, 6, 12, 15-19, 39, 40, and 42 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejections of claims 18-19 on the grounds of nonstatutory double patenting and provisional nonstatutory double patenting are withdrawn.


Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 12, 15-19, 39, 40, and 42 remain rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al (US 2012/0251516 A1; 10/4/12) in view of Perán et al (Cell Oncol, 2013, 36: 289-301; 7/26/18 IDS), Kaiserová (Proenzyme therapy of sarcoma S-180 and .
Kenyon et al teaches a cancer treatment method comprising administering to a subject a therapeutically effective amount of pharmaceutical composition capable of effecting proteolysis of tumor cells or inducing tumor cell apoptosis comprising chymotrypsinogen and trypsinogen at a weight ration of between 4:1 to 8:1 (see claim 36 of Kenyon et al, in particular). Kenyon et al further teaches administering the pharmaceutical composition at various dosages over multiple days (page 13, in particular). Kenyon et al further teaches said “treating” includes both prophylactic and therapeutic treatment ([0218], in particular). Kenyon et al further teaches treating cancer cells with a treatment comprising chymotrypsinogen and trypsinogen increases -catenin and E-cadherin expression on the cancer cells ([0312], in particular). Kenyon et al further teaches cell-to-cell adhesion is facilitated by -catenin and E-cadherin binding at the cell surface, and therefore increased expression of -catenin and E-cadherin leads to enhanced cell-to-cell adhesion and thereby reduces metastasis of tumor cells ([0122], in particular). As evidenced by Jiang et al (Acta Biochim Biophys Sin, 2016, 48(3): 229-237), -catenin of Kenyon et al is a cancer stem cell marker (see Abstract, in particular). Kenyon et al further teaches the combination of chymotrypsinogen and trypsinogen induces tumor cell differentiation ([0273], in particular). Kenyon et al further teaches said method wherein the subject has breast cancer, colon cancer, esophageal cancer, or pancreatic cancer ([0224], in particular). 
 Kaiserová, Lobo et al, and Dou et al.
Perán et al teaches subjects with cancer are commonly treated with chemotherapy and radiotherapy (page 290, in particular). Perán et al further teaches administering treatments comprising chymotrypsinogen and trypsinogen have shown efficacy in treatment of patients suffering from breast cancer, colorectal cancer, and multiple myeloma (page 290, in particular). Perán et al further teaches cancer cells (pancreatic cancer cells, colon cancer cells, and esophageal cancer cells) treated with a treatment comprising chymotrypsinogen and trypsinogen increased -catenin and E-cadherin expression on the cancer cells (page 293, in particular). Perán et al further teaches increasing -catenin and E-cadherin indicates suppression of metastasis and re-entry of the cancer cells into normal pathway(s) of differentiation (page 299, in particular).
Kaiserová teaches a method of synergistically minimizing the progression of cancer, resulting in partial remission, in a subject comprising multiple administrations of a treatment comprising chymotrypsinogen and trypsinogen to the subject (pages 5-14 and Figures 1-2, in 
Lobo et al is a review article that teaches cancer stem cells exist in a wide array of tumors (page 675, in particular). Because cancer stem cells exist in a wide array of tumors, subjects with tumors are “determined to be at risk of having cancer stem cells”. 
Dou et al teaches melanoma B16-F10 tumors comprise CD44+ cancer stem cells (Abstract, in particular). As a cancer stem cell biomarker, CD44 is a biomarker indicative of risk of cancer in a subject.
One of ordinary skill in the art would have been motivated with an expectation of success of obtaining therapeutic benefit by performing a combined method of providing cancer treatment (including prophylactic treatment to delay onset  of cancer) on just any subject (including just any subject determined to be at risk of having cancer stem cells and not having detectable cancer and including just any subject having a cancerous tumor determined to have, or at risk of having, just any cancer stem cells expressing a cancer stem cell biomarker, and including a subject with a B16-F10 tumor of Kaiserová and Lobo et al that is taught by Lobo et al to comprise CD44+ cancer stem cells) by performing the cancer treatment method of Kenyon et al on the subject wherein the method results in partial remission, decreased tumor volume, and/or increased survival because Perán et al teaches subjects with cancer are commonly treated with chemotherapy and radiotherapy, Kenyon et al teaches treatment with chymotrypsinogen and trypsinogen is to both therapeutically and prophylactically treat cancer, Kenyon et al teaches the treatment administers chymotrypsinogen and trypsinogen as a 
Further, one of skill in the art would be motivated with an expectation of success to determine how the subject is responding to the treatment by detecting -catenin and E-cadherin expression on cancer cells of said subject before and after the treatment because the administered treatment is taught by the cited references to be able to increase expression of -catenin and E-cadherin expression on cancer cells, increased expression of -catenin and E-cadherin expression on cancer cells is taught by the cited references to be an indication of suppression of metastasis, and a subject with increased expression of -catenin and E-cadherin expression on cancer cells is predictably responsive to the treatment and would likely benefit from continuation of the treatment in an effort to continue suppression of metastasis. 
In regards to recitation that “the method comprises reducing or preventing an increase in number of cancer stem cells in the subject” with recited markers (including CD44+ cancer stem cells of B16-F10 tumors of Kaiserová), administering chymotrypsinogen and trypsinogen by the method of Kenyon et al reduces or prevents an increase in number of recited cancer stem cells in a subject (as evidenced by the instant specification). Further, the examiner takes the position that reducing or preventing an increase in number of recited cancer stem cells in the recited subject is not a property having a significance equal to or greater than that of the expected property of predicted therapeutic effects of chymotrypsinogen and trypsinogen expected therapeutic benefit (including partial remission, decreased tumor volume, and/or increased survival). See MPEP 716.02(c). Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
In particular regards to claim 39, it is acknowledged the cited references do not teach that administering a combination of chymotrypsinogen and trypsinogen differentiates cancer stem cells in the subject. However, administering chymotrypsinogen and trypsinogen by the method of Kenyon et al differentiates cancer stem cells (as evidenced by the instant specification). Further, the examiner takes the position that differentiating cancer stem cells is not a property having a significance equal to or greater than that of the expected property of a predicted therapeutic effect of chymotrypsinogen and trypsinogen combinations taught by the cited references. Therefore, recitation that chymotrypsinogen and trypsinogen combinations have the property of being able to differentiate cancer stem cells in a subject is not sufficient to rebut obviousness of administering combinations of chymotrypsinogen and trypsinogen to subjects of the combined method when the combinations are expected to have the equal or greater property of expected therapeutic benefit (including partial remission, decreased tumor ). See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. Again, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In an effort to expedite prosecution, it is noted this rejection could be obviating by requiring one to actively detect cancer stem cells by detecting markers of instant claim 1 in a sample from a subject followed by administering recited amounts of chymotrypsinogen and trypsinogen to the subject (as disclosed by Example 3 of the instant specification). While the combined references render obvious methods of administering recited amounts of chymotrypsinogen and trypsinogen to just any subjects having cancer or suspected of having cancer and determining the presence of cells expressing -catenin and E-cadherin before and after the administering, the cited references would not motivate one to detect cancer stem cells by detecting markers of instant claim 1 in a sample from a subject followed by administering recited amounts of chymotrypsinogen and trypsinogen to the subject.
In the Reply of 9/23/21, Applicant amended claim 1 and states claim 1 has been amended to incorporate the limitation of claim 41 as suggested by the examiner.
The amendments to the claims and the arguments found in the Reply of 9/23/21 have been carefully considered, but are not deemed persuasive. In regards to the amendment to .

Double Patenting
Claims 1-4, 6, 12, 15-17, 39, 40, and 42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9636359. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of treating a solid tumor comprising administering the same reagents recited by the instant claims. The patented claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject does not have detectable cancer at the time of treatment, a reduction or prevention of an increase in the number of recited cancer stem cells in the subject upon administering the patented treatment, or differentiation of cancer stem cells following administration of the patented treatment.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the patented claims on the subject wherein the .
In the Reply of 9/23/21, Applicant argues the patented claims are directed to treating solid tumors and reducing or preventing an increase in the number of recited cancer stem cells is not an obvious variation of the patented claims.  
The amendments to the claims and the arguments found in the Reply of 9/23/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that patented claims are directed to treating solid tumors and that reducing or preventing an increase in the number of cancer stem cells is not an obvious variation of the patented claims, the examiner disagrees. One of skill in the art would recognize that cancer stem cells are well-known to exist in a wide array of solid tumors (see page 675 of Lobo et al (Annu Rev Cell Dev Biol, 2007, 23: 675-99), in particular). As evidenced by the instant specification, and recited by the instant claims, the patented method of treating solid tumors reduces or prevents an increase in the number of recited cancer stem cells in such solid tumors. 

Claims 1-4, 6, 12, 15-17, 39, 40, and 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 21-23, 33, 41, 43, and 44 of copending Application No. 15/775375 (reference application). Although the claims at issue the copening claims are directed to a method of treating a cancer comprising administering the same reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject does not have detectable cancer at the time of treatment, a reduction or prevention of an increase in the number of recited cancer stem cells in the subject upon administering the patented treatment, or differentiation of cancer stem cells following administration of the patented treatment.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the copending claims on the subject wherein the method results in partial remission because subjects with cancer are commonly treated with chemotherapy and radiotherapy and therapeutic benefit of cancer treatment is described as at least partial remission of cancer. As evidenced by the instant specification, the copending method reduces or prevents an increase in the number of recited cancer stem cells in the subject upon administering the copending treatment and cancer stem cells are differentiated following administration of the copending treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The amendments to the claims and the arguments found in the Reply of 9/23/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that copending claims are directed to treating cancer and that reducing or preventing an increase in the number of cancer stem cells is not an obvious variation of the copending claims, the examiner disagrees. One of skill in the art would recognize that cancer stem cells are well-known to exist in a wide array of cancers (see page 675 of Lobo et al (Annu Rev Cell Dev Biol, 2007, 23: 675-99), in particular). As evidenced by the instant specification, and recited by the instant claims, the copending method of treating cancer reduces or prevents an increase in the number of recited cancer stem cells in such cancers. 

Claims 1-4, 6, 12, 15-17, 39, 40, and 42 remain provisionally rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 16-19  of copending Application No. 16/094846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening claims are directed to a method of treating a cancer comprising administering the same reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject does not have detectable cancer at the time of treatment, a reduction or prevention of an increase in the number of recited cancer stem cells 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 9/23/21, Applicant argues the copending claims are directed to treating cancer in a subject and reducing or preventing an increase in the number of recited cancer stem cells is not an obvious variation of the copending claims.  
The amendments to the claims and the arguments found in the Reply of 9/23/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that copending claims are directed to treating cancer and that reducing or preventing an increase in the number of cancer stem cells is not an obvious variation of the copending claims, the examiner disagrees. One of skill in the art would recognize that cancer stem cells are well-

Claims 1-4, 6, 12, 15-17, 39, 40, and 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 38-42  of copending Application No. 16/428581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening claims are directed to a method of treating a cancer comprising administering the reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject does not have detectable cancer at the time of treatment, a reduction or prevention of an increase in the number of recited cancer stem cells in the subject upon administering the patented treatment, or differentiation of cancer stem cells following administration of the patented treatment.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the copending claims on the subject wherein the method results in partial remission because subjects with cancer are commonly treated with chemotherapy and radiotherapy and therapeutic benefit of cancer treatment is described as at least partial remission of cancer. As evidenced by the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 9/23/21, Applicant argues the copending claims are directed to treating cancer in a subject comprising administering chymotrypsinogen, trypsinogen, and a further active agent and reducing or preventing an increase in the number of recited cancer stem cells is not an obvious variation of the copending claims.  
The amendments to the claims and the arguments found in the Reply of 9/23/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that copending claims are directed to treating cancer in a subject comprising administering chymotrypsinogen, trypsinogen, and a further active agent and that reducing or preventing an increase in the number of cancer stem cells is not an obvious variation of the copending claims, the examiner disagrees. One of skill in the art would recognize that cancer stem cells are well-known to exist in a wide array of cancers (see page 675 of Lobo et al (Annu Rev Cell Dev Biol, 2007, 23: 675-99), in particular). As evidenced by the instant specification, and recited by the instant claims, administering the chymotripsinogen and trypsinogen to cancer patients in the copending method of treating cancer reduces or prevents an increase in the number of recited cancer stem cells in such cancers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN E AEDER/Primary Examiner, Art Unit 1642